Appellant is under conviction for incest with his 18-year-old daughter, Thelma Clark, punishment having been assessed at confinement in the penitentiary for ten years.
No exceptions were taken to any proceeding during the trial and no objection was made to the court's charge. In the motion for new trial appellant questions the sufficiency of the evidence to corroborate Thelma Clark whom the court recognized as an accomplice and so charged the jury. Her testimony is positive to the incestuous relation maintained by appellant with *Page 377 
her. The family occupied a two-room house. The evidence, other than from the daughter, shows that she and her father slept together in one bed and her mother and younger sisters in another bed. The two boys slept upon a pallet upon the floor. One of the boys testified to incriminative circumstances. Appellant's wife, though present at the trial, was not called as a witness by appellant. Circumstances testified to by other witnesses are sufficient we think to meet the requirements of the law relative to the corroboration of the accomplice witness. We deem it unnecessary to set out the facts at length.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.